41 So. 3d 1092 (2010)
Ross ORTA, Appellant,
v.
STATE of Florida, Appellee.
No. 5D10-2063.
District Court of Appeal of Florida, Fifth District.
August 13, 2010.
Ross Orta, Carrabelle, pro se.
No Appearance for Appellee.
JACOBUS, J.
We affirm the trial court's denial of Appellant's motion seeking additional jail credit because the motion was facially insufficient. Our affirmance, however, is without prejudice to Appellant's right to re-file his motion in a manner that specifies the dates for which Appellant claims an entitlement to additional jail credit. See Santiago v. State, 22 So. 3d 789, 789-90 (Fla. 5th DCA 2009) ("[T]he motion must affirmatively allege that the trial court records demonstrate on their face an entitlement to relief. A mere conclusory allegation that the answer lies in the record is insufficient to satisfy the pleading requirements of the rule."); Williams v. State, 4 So. 3d 728, 729 (Fla. 5th DCA 2009) ("Although a jail credit claim may be raised by use of a 3.800(a) motion to correct sentence, the movant must demonstrate that the record shows an entitlement to additional jail credit, as well as a sentence that fails to grant such credit.").
AFFIRMED WITHOUT PREJUDICE.
SAWAYA and TORPY, JJ., concur.